By the Court.

Benning, J.
delivering the opinion.
Courts have power, under the 'Act of 1818, to allow confessions of judgment to be amended in the manner in which it was proposed to be done in this case. (Pr. Digest, 441. Seymour vs. Howard, 15 Ga. R. 110.)
The case was one in which the exercise of the power was proper.
The showing for leave to amend amounts to this: The Attorneys who gave the confession announced to the Court that they were willing to confess a judgment, with a reservation of the right of appeal. This they thought was heard and agreed to by the Attorneys on the other side; therefore, they thought that those Attorneys, in writing out the confession, would insert in it a reservation of the right of appeal. And for this reason, they did not examine the confession, to see whether iff contained the reservation or not. This is a case of inadvertence. In a case not dissimilar in principle, this Court decided that the party confessing was entitled to a bill in Equity for a new trial. Booth and another vs. Stamper, (6 Ga. R. 172.)
But why should a party be compelled to go into Equity, when his object may be better accomplished at Law, by an amendment consisting in five words — “reserving the right of' appeal.”
We think the judgment allowing the amendment was right... See Little vs. Ingram et al. (16 Ga. R. 194.)